Proceeding pursuant to CPLR article 78 to review a determination of the respondent Secretary of State, dated June 4, 1982, which, after a hearing, found that petitioner had demonstrated untrustworthiness and incompetency, and revoked her real estate broker’s license. Determination confirmed, and proceeding dismissed on the merits, with costs. The determination is supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222). Titone, J. P., Thompson, Bracken and Rubin, JJ., concur.